Third District Court of Appeal
                               State of Florida

                       Opinion filed December 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-719
                      Lower Tribunal No. 12-7800-CC
                           ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

       I & A Medical Center, Inc., a/a/o David D. Nunez,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     Corredor & Husseini, P.A., and Maria E. Corredor, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and BOKOR, JJ.

     PER CURIAM.
     United Automobile Insurance Company appeals the trial court’s final

judgment, entered without conducting an evidentiary hearing, awarding

attorney’s fees and costs. We reverse and remand with instructions to

conduct an evidentiary hearing on the authority of United Auto. Ins. Co. v.

Prof'l Med. Group, Inc., 318 So. 3d 1261 (Fla. 3d DCA 2021).

     Reversed and remanded with instructions.




                                    2